State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    519537
________________________________

In the Matter of BRIAN JAMES,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY
   SUPERVISION et al.,
                    Respondents.
________________________________


Calendar Date:   February 24, 2015

Before:   Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Brian James, Cape Vincent, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with
fighting, violent conduct and creating a disturbance as a result
of an altercation with another inmate. Following a tier III
disciplinary hearing, petitioner was found guilty as charged and
that determination was affirmed upon administrative appeal. This
CPLR article 78 proceeding ensued.

      While a review of the hearing transcript demonstrates that
the Hearing Officer was often ill-mannered and lacking in
                              -2-                  519537

professional decorum, we nonetheless confirm. The misbehavior
report, related documentation and testimony from the correction
officer who investigated the incident provide substantial
evidence to support the determination of guilt (see Matter of
Fernandez v Fischer, 110 AD3d 1422, 1422 [2013]; Matter of Leslie
v Fischer, 107 AD3d 1264, 1265 [2013]). Testimony from
petitioner and other inmate witnesses that petitioner was not
involved in the incident created a credibility issue for the
Hearing Officer to resolve (see Matter of Fernandez v Fischer,
110 AD3d at 1423; Matter of Mitchell v Bezio, 69 AD3d 1281, 1281-
1282 [2010]). Petitioner's remaining contentions have been
reviewed and found to be without merit.

     Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court